        Case 1:19-cv-01810-JDP Document 15 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ASMAR, et al.,                                  Case No. 1:19-cv-01810-JDP
12                        Plaintiffs,                 ORDER ON STIPULATION FOR ORDER
                                                      TO CALIFORNIA HIGHWAY PATROL FOR
13                        v.
                                                      RELEASE OF REPORTS PHOTOGRAPHS
14    BNSF RAILWAY COMPANY, et al.,                   AND VIDEO RECORDINGS UNDER CAL.
                                                      CODE CIV. PROC. § 129(a)(2)
15                        Defendants.
                                                      ECF No. 13
16

17

18          The court, having considered the stipulation of the parties, and pursuant to California

19   Code of Civil Procedure § 129(a)(2), orders that the California Highway Patrol release/produce

20   any and all reports, photographs and video records created, taken, and/or secured in connection

21   with its investigation of the death of Hana Asmar on January 10, 2019, Report No. 0182011019,

22   which incident is the subject of the above-captioned action. Said disclosure shall be subject to the

23   following terms and requirements:

24          1. Confidential material including photographs of a deceased person shall be used solely

25   in connection with this litigation and the preparation and trial of this case, or any related appellate

26   proceeding, and not for any other purpose including any internet or media disclosure.

27          2. Confidential material may be disclosed only to the following persons:

28                  (a) Counsel for any party to this action;
       Case 1:19-cv-01810-JDP Document 15 Filed 04/21/20 Page 2 of 2

 1                   (b) Paralegal and secretarial personnel employed by counsel for any party;

 2                   (c) Court reporters and court reporting staff engaged to transcribe depositions

 3            regarding this action;

 4                   (d) Experts or consultants retained in connection with this action who agree to

 5            abide by this protective order.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      April 20, 2020
 9                                                      UNITED STATES MAGISTRATE JUDGE
10

11   No. 205.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
